Case: 13-11058   Date Filed: 10/17/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11058
                        Non-Argument Calendar
                      ________________________

                       Agency No. A098-564-173



MASRI SASTRAWAN,

                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 17, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 13-11058     Date Filed: 10/17/2013   Page: 2 of 4


      Masri Sastrawan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’s (BIA’s) denial of his motion to reopen and

reconsider the denial of his application for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT). After thorough review, we

deny the petition.

      In 2008, Sastrawan filed an application for asylum, withholding of removal,

and CAT relief, alleging that, because he had married a Christian woman and

converted to Christianity, he would be subject to persecution if he returned to

Indonesia. The Immigration Judge (IJ) denied Sastrawan’s application, finding

that he had not demonstrated he would be persecuted in Indonesia. Sastrawan

appealed to the BIA, which affirmed the IJ’s decision in May 2010.

      In September 2012, Sastrawan filed a motion to reopen and motion for

reconsideration, arguing that a change in the law and changed country conditions

in Indonesia warranted a new hearing. The BIA denied Sastrawan’s motions,

finding that his motion to reconsider was untimely and that he failed to

demonstrate changed country conditions necessary to overcome the time limitation

governing motions to reopen. Sastrawan petitions this court for review of that

decision.

      Sastrawan first asserts that the BIA should have granted his motion for

reconsideration because two Ninth Circuit cases establish a new legal framework


                                          2
               Case: 13-11058     Date Filed: 10/17/2013   Page: 3 of 4


that warrants reconsideration of his application. See Tampubolon v. Holder, 610

F.3d 1056 (9th Cir. 2010); Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009). We

review the BIA’s denial of a motion to reconsider for an abuse of discretion.

Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1252 (11th Cir. 2008). An alien must

file a motion to reconsider “within 30 days of the date of entry of a final

administrative order of removal.” 8 U.S.C. § 1229a(c)(6)(C). The BIA issued its

final order of removal in May 2010, and Sastrawan did not move for

reconsideration until September 2012, more than two years later, well after the

deadline for filing a motion for reconsideration. See id. And the cases on which

he relies do not create an exception to the time limit to file a motion for

reconsideration. See generally Tampubolon, 610 F.3d 1056; Wakkary, 558 F.3d

1049. Thus, the BIA did not abuse its discretion in denying Sastrawan’s motion

for reconsideration.

      Sastrawan next argues that the BIA erred by refusing to grant his motion to

reopen based on changed country conditions. We review the BIA’s denial of a

motion to reopen for an abuse of discretion, and our review is “limited to

determining whether the BIA exercised its discretion in an arbitrary or capricious

manner.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009).

Generally, an alien must file a motion to reopen “within 90 days of the date of

entry of a final administrative order.” 8 U.S.C. § 1229a(c)(7)(C)(i). But there is


                                           3
              Case: 13-11058     Date Filed: 10/17/2013   Page: 4 of 4


no time limitation where the motion is “based on changed country conditions . . . if

such evidence is material and was not available and would not have been

discovered or presented at the previous proceeding. Id. § 1229a(c)(7)(C)(ii).

      Sastrawan contends that conditions for Christians in Indonesia are worse

than when he was originally ordered removed, as demonstrated by the 2010

International Religious Freedom Report. That report demonstrates that Muslim

groups used violence and intimidation to close churches, that the government has

failed to punish perpetrators of religious violence, and that some areas have

implemented Islamic law. But the 2007 International Religious Freedom Report,

which Sastrawan submitted with his original application, contained reports of

similar incidents. Sastrawan has therefore failed to show that conditions for

Christians in Indonesia have materially worsened. See Jiang v. U.S. Att’y Gen.,

568 F.3d 1252, 1256-57 (11th Cir. 2009) (“An alien who attempts to show that the

evidence is material bears a heavy burden and must present evidence that

demonstrates that, if the proceedings were reopened, the new evidence would

likely change the result in the case.”). Accordingly, the BIA did not abuse its

discretion in denying Sastrawan’s motion to reopen. See Zhang, 572 F.3d at 1319.

      PETITION DENIED.




                                          4